Writ of Mandamus Denied, Opinion issued August 31, 2012




                                                In The
                                      Court of App al

                                        No. 05-12-01195-CV


                                IN RE CASSIE COOPER, Relator


                  Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-12-05628


                               MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Fillmore
                                     Opinion by Justice Lang

        Relator contends the trial judge abused her discretion by denying relator’s motion to strike

the intervention of paternal grandparents, ordering possession of and access to the child by the

paternal grandmother, and by authorizing the father to take the child to Qatar for visitation. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown she is entitled to the relief requested. See TEX. R.

P. 52.8(a); In re Prudential lns. Co. of Arn., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer,

827 S.W.2d 833,839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’ s petition

for writ of mandamus.



                                                                       LANG